Citation Nr: 1617139	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for status post dislocated left shoulder, dominant with deltoid denervation and glenohumeral arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from January 1981 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the Veteran submitted a waiver of the AOJ's initial consideration of additional evidence on March 11, 2016.  However, the Veteran later submitted a March 2016 private treatment record that was received by VA on March 31, 2016.  This evidence was not reviewed in the September 2013 statement of the case, and the Veteran has not provided an additional waiver for this record.  38 C.F.R. § 20.1304.  However, the AOJ will have an opportunity to review this record upon remand.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain a current VA examination.  The Veteran's left shoulder disability was last evaluated in October 2011.  During the March 2016 Board hearing, the Veteran testified that his disability had worsened since this examination.  See March 2016 Board Hearing Transcript (Tr.), page 8.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's left shoulder disability.

In addition, a remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  During the March 2016 Board hearing, the Veteran testified that he received SSA benefits partly as a result of his left shoulder.  See Tr., page 6-7.  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  Therefore, a remand is necessary to ensure a complete record upon which to decide the Veteran's claim.

The Board notes that the record was to be held open for 60 days from the date of the March 10, 2016 Board hearing.  See Tr., page 2.  As noted, some additional evidence was presented post-hearing.  It is not clear whether additional evidence is to be procured.  Nevertheless, the Board finds that the there is no prejudice in remanding the case, as the Veteran and his representative will have the opportunity to submit additional evidence while the development is being completed if there is additional evidence to be submitted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA Greater Los Angeles Healthcare System and the VA Long Beach Healthcare System, dated since June 2014.

3.  After the preceding development is completed, schedule a VA examination to determine the current severity and manifestations of the Veteran's left shoulder disability.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  He or she should also state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also report any neurological findings due to the Veteran's service-connected left shoulder disability.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




